                                          Case 3:20-cv-01192-WHO Document 24 Filed 09/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No. 20-cv-01192-WHO
                                                         Plaintiff,
                                   8
                                                                                             CONDITIONAL DISMISSAL
                                                  v.
                                   9

                                  10     REIMAL FAMILY LIMITED
                                         PARTNERSHIP, et al.,
                                  11                     Defendants.
                                  12
Northern District of California




                                              The parties have advised the court that they have agreed to a settlement of this case. Dkt.
 United States District Court




                                  13
                                       No. 23. IT IS HEREBY ORDERED that this case be dismissed with prejudice. However, if any
                                  14
                                       party certifies to this court, within sixty (60) days, that settlement has not occurred, or that
                                  15
                                       settlement of the claims is without prejudice, this Order shall be vacated and the case reopened.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                          Dated: September 18, 2020
                                  18
                                  19

                                  20                                                                  William H. Orrick
                                                                                                      United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
